ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

 Response to Arguments
Applicant’s amendments to the claims have overcome the 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action mailed February 2, 2022.  Accordingly, the rejections are withdrawn.

Reasons for Allowance
Claims 1 – 6, 8, 9, 11- 20 are allowed in light of the Applicant’s response filed on April 25, 2022. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claims 1, 18 and 19 to incorporate subject matter of claim 10 (and intervening claim 7), which was indicated as including allowable subject matter in the Non-Final Office Action mailed on February 2, 2022. 
The closest prior art KAKUKO et al. (US 2013/0135439 A1) and MASUMOTO (US 2017/0270678 A1) do not disclose the claimed element, “storing or updating information of at least one feature point pair satisfying a predetermined matching condition and being in the first feature point pair set, and calibrating a second image pair according to the first optimization fundamental matrix”. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While a dual-view angle image calibration method was known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425